Citation Nr: 1145496	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  98-03 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of bilateral shin splints.

2.  Entitlement to service connection for nerve damage of the bilateral lower extremities, to include as secondary to a service-connected low back disability.  

3.  Entitlement to service connection for a vascular disability of the bilateral lower extremities, to include as secondary to a service-connected low back disability.  

4.  Entitlement to service connection for residuals of a foot streptococcus (strep) infection.

5.  Entitlement to an initial compensable rating for a laceration scar residual of the chin.

6.  Entitlement to a higher combined rating on account of service-connected disabilities under 38 C.F.R. § 4.25.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to June 1966.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Philadelphia, Pennsylvania, Regional Office (RO), which in pertinent part, granted service connection and assigned a noncompensable rating for chin laceration scar residual.    

The Veteran appealed a subsequent rating determination, which denied a higher combined evaluation on account of service-connected disabilities under 38 C.F.R. § 4.25.  

Following a March 2000 RO hearing, the Veteran appealed rating determinations which denied service connection for left foot strep infection and lower extremities disabilities, including nerve/muscle damage, and thrombophlebitis.  

In February 2002, another hearing was held before a Decision Review Officer.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims explained that there was a legal distinction between a claim for an "original" rating and an "increased" rating claim.  In light of the aforestated legal distinction in Fenderson, the Board has reframed the chin laceration scar rating issue as that delineated on the title page of this decision.  

In 1999, the Veteran informed VA that he had terminated his attorney's representation.  It appears that the Veteran is representing himself in this case.  

Based on the aforecited procedural history, the Board construes the appellate issues as those delineated on the title page of this decision, and will proceed accordingly.  It is noted that a total rating based on individual unemployability has been assigned.

In view of the action taken below, there are several new service connected disorders.  As such, the issue of a higher combined rating is REMANDED to the RO through the appeals management center (AMC) in Washington, DC.  Appellant will be notified if there is additional action to be required by him.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the question of whether the Veteran's residuals of bilateral shin splints are related to his period of active service.  

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's nerve damage/foot drop of the bilateral lower extremities is the result of his service-connected low back disability.  

3.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's vascular disability of the bilateral lower extremities is the result of his service-connected low back disability.  

4.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's residuals of a foot strep infection are related to his period of active service.  

5.  Since March 28, 1996, the effective date of service connection, the Veteran's chin laceration scar residual has not been productive of any disfigurement, nor has it been painful or tender on objective demonstration or examination.    

CONCLUSIONS OF LAW

1.  The Veteran's residuals of bilateral shin splints were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

2.  The Veteran's current nerve damage/foot drop of the bilateral lower extremities was the result of a service-connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

3.  The Veteran's current vascular disability of the bilateral lower extremities was the result of a service-connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

4.  The Veteran's residuals of a foot strep infection were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

5.  The criteria for an initial compensable rating for a chin laceration scar residual have not been met since March 28, 1996.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (as in effect both prior to and as of Aug. 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2001, March 2005, and May 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).   

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Bilateral Shin Splints

Service treatment records show that the Veteran was treated for shin splints in February 1961.  On separation examination in February 1966, the Veteran made no complaints regarding shin splints or any other complaints pertaining to his legs.  Other than onychomycosis of the nails and feet, the Veteran's lower extremities were found to have no abnormalities.  

Post-service VA medical records show that on VA examination in May 1998, the Veteran complained of shin splints.  The examiner diagnosed the Veteran with musculoskeletal aches and pains in the shins.  

In a November 2001 VA treatment report, the physician opined that the Veteran's shin splints were at least as likely as not related to his period of service.  The physician noted that the Veteran was treated for shin splints in February 1961 during service.  

The Veteran also submitted two other VA treatment reports dated on January 3, 2002 in support of his claim.  In one January 2002 opinion, the physician found that the Veteran's shin splints were likely to be related to his period of service.  The physician noted the February 1961 treatment for shin splints during service and stated that the shin splints were brought on by strenuous activity that involved running 7 to 9 miles daily.  The second January 2002 opinion indicated that the Veteran's shin splints were possibly related to his period of service, as described by the Veteran and shown in other medical records.  The physician noted that employability could not put strenuous activity on the lower extremities.  

On VA examination in April 2006, the examiner reported that although a note in the claims file indicated that the Veteran had been diagnosed with and treated for bilateral shin splints in August 1960, the Veteran claimed that he had not gone to the clinic for shin splints but had instead complained of pain in the left leg muscles, more so on the back of the leg.  The Veteran maintained that he did not have any complaints with shin splints and denied any pain in the anterior or medial parts of the legs.  He also stated that he was not claiming any aggravation of shin splints and indicated that shin splints was not even an issue for him.  He reported that his leg pain was wrongly diagnosed as shin splints.  Examination was negative for any shin splints.  

In an October 2006 VA treatment report, the physician agreed with the November 2001 and January 2002 VA medical opinions and stated that it was at least as likely as not that the Veteran's shin splints were related to his period of service.  The physician also noted that the Veteran had been treated for shin splints in 1961 during his period of service.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).     

The Board notes that the April 2006 VA examiner found no evidence of shin splints.  However, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability present at any time since the filing of the claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Even though the April 2006 VA examiner found no residuals of bilateral shin splints, the Veteran had received earlier diagnoses for bilateral shin splints.  The April 2006 examiner did not consider the November 2001 and January 2002 diagnoses of bilateral shin splints and provide an opinion as to whether this disability was related to the Veteran's period of service, and therefore that opinion is inadequate.  Therefore, the Board places little probative value on the VA examiner's nexus opinion.  

The Board instead assigns greater weight to the November 2001, January 2002, and October 2006 VA medical opinions relating the Veteran's bilateral shin splints to his period of active service.  In placing greater weight on the November 2001, January 2002, and October 2006 medical opinions, the Board notes that in rendering the opinions, the Veteran's treating VA physicians explained that his shin splints had been brought on by strenuous activity in service that involved running 7 to 9 miles daily.  They also indicated that the Veteran's employment could not have put strenuous activity on his lower extremities.  Finally, the in-service treatment for shin splints was considered in the physicians' opinions.  The Board therefore finds that the opinions are probative and persuasive based on the physicians' familiarity with the Veteran's medical history, adequate rationale, and consideration of the Veteran's lay statements in regards to his disabilities.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain additional medical opinions.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's residuals of bilateral shin splints is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Nerve Damage and Vascular Disability of the Bilateral Lower Extremities

The Veteran contends that he has lower extremities disabilities, including nerve/muscle damage, and thrombophlebitis, that are related to his period of service.  Alternatively, he alleges that his lower extremities disabilities are secondary to his service-connected low back disability.  

In a January 3, 2002 VA treatment report, the physician opined that the Veteran's left foot drop was probably related to his period of active service because it was secondary to left L5-S1 radiculopathy as demonstrated on EMG.  

On VA examination in April 2006, the examiner noted that the Veteran underwent lumbosacral spine fusion in August 1999, which was followed by extensive rehabilitation management.  Subsequently, in October 1999, the Veteran was seen for pain in the right leg and calf going up to the thigh.  Deep venous thrombosis was suspected, and after confirming with further tests, the Veteran was started on anticoagulant treatment.  In relation to his low back, the Veteran complained of noticing a cramp in the left calf muscles when trying to turn to the right that lasted for about 5 to 8 minutes and had to be slowly relieved manually.  He reported that twisting caused the pain to radiate to the left groin area.  He stated that he did not have any control on the right great toe and had decreased sensation from the top of the left toes to the ankle.  He maintained that he had left foot slapping when he walked and that if he was not careful, he could lose balance, especially while going down steps and occasionally while going up steps.  

Examination revealed that the Veteran was unable to walk on his toes.  He complained of pain and weakness in the toes.  He attempted to walk on his heels, but his balance was poor.  He was able to stand on his right lower extremity for about 6 seconds and was unable to stand on his left lower extremity even with a cane.  He could not squat or rise.  His legs were nontender with no obvious evidence of weakness or atrophy of the anterior muscles.  Manual muscle strength was good, and peripheral pulses were intact and palpable.  There was no evidence of pain upon complete passive dorsiflexion of the ankle or tenderness on the Achilles tendon.  No bony deformities were evident.  An x-ray of the bilateral tibia and fibula indicated vascular calcifications but were otherwise unremarkable.  An EMG and nerve conduction study of the lower extremities indicated residuals of lumbar spine surgery and chronic left L4-S1 radiculopathy.  There was also evidence of sensory neuropathy in the bilateral lower extremities and peroneal neuropathy in the left lower extremity.  Examination of the arteries and veins revealed no palpable varicose veins, ulcers, stasis dermatitis, or eczema.  There was evidence of a trace of ankle edema bilaterally that was +1 and increased in severity as the day went on and the Veteran was on his feet.  The skin of the lower extremities was warm, and there was plenty of hair.  No dystrophic signs were seen.  The circumference of the bilateral calves at 6 centimeters below the tibial plateau was 41 centimeters.  There was negative Homan's sign.  

The Veteran was diagnosed, in pertinent part, with mild incomplete left foot drop, chronic left lumbosacral radiculopathy, and chronic thrombophlebitis.  The examiner reported that the Veteran also had weakness of dorsiflexion of the left ankle resulting in incomplete foot drop and opined that this pathology was due to lumbosacral radiculopathy and disc disease.  She explained that the nerve/muscle damage of the lower extremities was identified as lumbosacral radiculopathy and that it was due to spondylolisthesis of L5 over S1.  The examiner also found that the Veteran had developed deep venous thrombosis of the right lower extremity following prolonged immobilization in 1999 due to post-operative complications of ileus and cholecystitis.  She opined that the deep venous thrombosis was most likely causally related to the Veteran's low back disability.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the January 2002 and April 2006 medical opinions relating the Veteran's nerve damage and vascular disabilities of his bilateral lower extremities to his service-connected low back disability are probative and persuasive based on the physicians' thorough and detailed examination of the Veteran, comprehensive review of the claims file, adequate rationale, and consideration of the Veteran's lay statements in regards to his disabilities.  In addition, there are no contrary competent medical opinions of record.  Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219 (2002); Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinions regarding secondary service connection support the Veteran's claims, service connection for nerve damage and vascular disabilities of the bilateral lower extremities is warranted.  VA should not seek an additional medical opinion where favorable evidence in the record is unrefuted.  Mariano v. Principi, 17 Vet. App. 305 (2003).

Because the evidence shows that the Veteran's nerve damage and vascular disabilities of the bilateral lower extremities were at least as likely as not the result of his service-connected low back disability, the Board finds that service connection for nerve damage and vascular disabilities of the bilateral lower extremities is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Residuals of a Foot Strep Infection 

Service treatment records are negative for any complaints or treatment for a foot strep infection.  On separation examination in February 1966, the Veteran did report foot trouble.  He was not found to have a foot strep infection but was diagnosed with onychomycosis of the nails and feet, for which he is already service-connected.  

Post-service VA medical records show that on VA foot examination in April 1998, the Veteran denied any history of trauma to his feet or ankles during his period of service.  He reported, in pertinent part, that after being treated with antibiotics for a strep infection in the web spaces of his feet in October 1961, he had continuously experienced periodic burning sensation with redness in the second and third web spaces of both feet for 36 years.  After vascular, neurologic, dermatologic, orthopedic, and radiographic examinations, the Veteran was diagnosed with distal subungual onychomycosis, chronic intradigital tinea pedis, limited discrepancy in that the left lower extremity was 0.5 inch longer than the right lower extremity, mild pes planus, left drop foot, hammertoes, hallux limitus with degenerative changes bilaterally, left-sided ankle equinus, and posterior calcaneal spur of the left foot.  

In an October 2006 VA medical report, the physician opined that it was as least as likely as not that the Veteran's streptococcal foot infections were related to his period of active service.  The physician reported that the Veteran had been receiving treatment for these infections for many years since his military tours.  She also explained that the condition would go dormant, but as a result of the repeated infections, the Veteran had increased sensitivity to heat and cold in his feet.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the October 2006 VA medical opinion relating the Veteran's residuals of a foot strep infection to his period of service is probative and persuasive based on the physician's familiarity with the Veteran's medical history, adequate rationale, and consideration of the Veteran's lay statements in regards to his disabilities.  In addition, there are no contrary competent medical opinions of record.  Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219 (2002); Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical opinion evidence supports the Veteran's claim, service connection for residuals of a foot strep infection is warranted.  VA should not seek an additional medical opinion where favorable evidence in the record is unrefuted.  Mariano v. Principi, 17 Vet. App. 305 (2003).

Because the evidence shows that the Veteran's residuals of a foot strep infection were at least as likely as not related to his period of service, the Board finds that service connection for residuals of a foot strep infection is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of this appeal, the criteria used to evaluate disabilities involving the skin were amended, effective August 30, 2002.  67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002).  When a law or regulation changes during the pendency of a Veteran's appeal, the version most favorable to the Veteran applies, absent intent in the regulation to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the Veteran, subject to the effective date limitations, such that previous criteria can be used during the entire rating period while amended criteria can only be used from their effective date.  VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); Bernard v. Brown, 4 Vet. App. 384 (1993).   

The Board notes that the criteria for rating skin disabilities were revised again, effective October 23, 2008.  Those amendments only apply to applications for benefits received on or after October 23, 2008 or where the Veteran specifically requests review under those regulations.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  In this case, the Veteran's application for benefits was received before October 23, 2008.  Additionally, while the Veteran can request a review under the new criteria, the Veteran has not requested such a review.  Therefore, the amended skin regulations effective October 23, 2008 are not for application in this case.

The Veteran is in receipt of a 0 percent rating for his chin laceration scar residual.  He has been rated for his disability under Diagnostic Code 7800, which pertains to scars of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  It appears that Diagnostic Code 7804, which pertains to superficial scars that are painful on examination, also may apply in this case.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

Since the Veteran does not contend that his scar is deep, unstable, or limits function of the affected part, and the clinical evidence does not show such findings, the Board finds that Diagnostic Codes 7801, 7802, 7803, and 7805, which pertain to scars other than head, face, or neck, deep scars, unstable scars, and scars that limit function of the affected part, are not applicable in this case.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7805 (2008).

As an initial matter, the Board acknowledges that the most recent VA skin examination is dated in April 2006, which is somewhat remote.  However, the Veteran refused to attend a VA skin examination that was scheduled in June 2009 for the purpose of assessing the current severity of his disability.  As a result, the Board must come to a determination solely on the basis of information included in the record.  38 C.F.R. § 3.655 (2011).  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

On VA general examination in May 1998, the Veteran reported sustaining a laceration of the chin when he was injured during service.  The examiner noted that the laceration had been superficial and that the scar measured 1.75 inches.  The scar was found to be nontender, healed, and not really deformed.  The Veteran was diagnosed with a nontender facial scar on the chin.  

At an April 2006 VA scar examination, the examiner determined that the Veteran had a 2 inch scar on the chin extending another 0.5 inch in the submental area.  The scar was found to be entirely superficial with no induration, limitation of motion, or disfigurement.  The scar was barely visible, and the texture of the skin was normal.  There was no pain, adherence, atrophy, shininess, scaliness, or loss of covering of skin over the scar.  The scar was not unstable, and there was no evidence of ulcerations, breakdown, elevation, depression, inflammation edema, keloid formation, or change in pigmentation.

Prior to August 30, 2002, Diagnostic Code 7800 provided for a noncompensable rating for skin disorders on the head that were slightly disfiguring in severity.  A 10 percent rating was warranted for skin disorders that were moderately disfiguring.  A 30 percent rating was warranted for severe disfigurement, especially if it was productive of marked and unsightly deformity of the eyelids, lips, or auricles.  Finally, a maximum 50 percent rating was warranted for skin disorders that were productive of complete or exceptionally repugnant deformity on one side of the face, or marked or repugnant bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

Under the amended criteria, disfigurement of the head face or neck is rated with reference to the following eight characteristics of disfigurement:

(1) Scar 5 or more inches (13 or more centimeters) in length;
(2) Scar at least one-quarter inch (0.6 centimeter) wide at widest part;
(3) Surface contour of scar elevated or depressed on palpation;
(4) Scar adherent to underlying tissue;
(5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters);
(6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters);
(7) Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters);
(8) Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).

38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2008). 

The amended criteria provide for a 10 percent rating where there is one characteristic of disfigurement.  A 30 percent rating is warranted where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Finally, a maximum 80 percent rating is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (effective August 30, 2002). 

An increased initial rating for the Veteran's chin scar is not warranted under the rating criteria in Diagnostic Code 7800.  Under the criteria in effect prior to August 30, 2002, a 10 percent rating was warranted for skin disorders that were moderately disfiguring.  The medical evidence of record has not demonstrated that the Veteran's chin laceration scar residual has caused any disfigurement to his head, face, or neck.  The criteria for an initial increased rating for a skin disability are therefore not met under Diagnostic Code 7800 prior to August 30, 2002.  

The Veteran's chin scar also fails to meet the criteria under Diagnostic Code 7800 in effect after August 30, 2002.  A 10 percent rating is warranted where there is one characteristic of disfigurement.  The evidence of record does not show that the Veteran's scar has met the criteria for any of the characteristics of disfigurement.  At his April 2006 VA examination, the Veteran's scar was found to be only 2 inches in length.  There was no evidence that the scar was at least one-quarter inch wide at the widest part.  There was also no evidence of abnormal skin texture, hypopigmented or hyperpigmented skin, or skin that was indurated and inflexible.  Moreover, the scar was not found to be adherent to underlying tissue, elevated or depressed upon palpation, or productive of any underlying soft tissue missing in an area exceeding six square inches.  Therefore, the Board finds that an increased initial rating for a chin laceration scar residual is not warranted under Diagnostic Code 7800.    

Prior to August 30, 2002, Diagnostic Code 7804 provided for a 10 percent rating for a superficial scar that was tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  The rating authorized by the revised version of Diagnostic Code 7804 is 10 percent for a superficial scar that is painful on examination.  38 C.F.R. § 4.118, DC 7804 (2008).  In this case, the evidence shows that the Veteran's chin scar was not tender or painful at either of his VA examinations.  Therefore, an increased initial rating under Diagnostic Code 7804 is not warranted.    
  
In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's chin laceration scar residual does not warrant a rating in excess of 0 percent under Diagnostic Codes 7800 or 7804 for all periods under consideration.  As the preponderance of the evidence is against the claim for an increased initial rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Rating

A determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do that, the Board or the RO must determine if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If that is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular rating does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step to determine whether, to accord justice, an extraschedular rating must be assigned.  38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111 (2008). 

In this instance, the Veteran's service-connected chin laceration scar residual is accounted for in Diagnostic Codes 7800 and 7804.  The Board finds that the assigned disability rating adequately addresses the Veteran's symptoms of his chin laceration scar residual.  Higher ratings than the assigned rating are available under the diagnostic criteria.  Therefore, the Board finds that the Diagnostic Code and schedular criteria applied for the Veteran's service-connected disability adequately describe the current disability level and symptomatology, and referral for an extraschedular rating is not warranted.  

ORDER

Service connection for residuals of bilateral shin splints is granted.  

Service connection for nerve damage/foot drop of the bilateral lower extremities is granted.  

Service connection for a vascular disability of the bilateral lower extremities is granted.  

Service connection for residuals of a foot strep infection is granted.  

An initial compensable rating for a chin laceration scar residual is denied.  


REMAND

The Veteran contends that he should have received a combined 100 percent rating for his service-connected disabilities.  It is noted that he is currently assigned a total rating based on individual unemployability, so it is unclear exactly what additional benefit would result from a "combined 100 percent" rating, but nevertheless, the appeal continues.  It is noted that in the above decision, service connection was granted for several additional disorders, this may affect the ratings at issue under this issue.

Combined disability ratings, are not calculated by simply adding the percentage ratings of a Veteran's service-connected disability ratings.  Rather, they are calculated through the application of a combined ratings table, which considers the individual's efficiency based on his or her individual disabilities.  38 C.F.R. § 4.25 (2011).  The Veteran's service-connected disabilities are arranged in order of severity, and ratings are combined using the prescribed figures in the Combined Ratings Table.  38 C.F.R. § 4.25 (2011).  

In view of the grants of service connection made above, the RO should undertake to assign the initial ratings for the disorders, and then recalculate the combined ratings.

In view of the foregoing, this issue is REMANDED for the following actions:

1.  The RO/AMC should assign initial disability ratings to the disorders service connected above.  Thereafter, the combined ratings should be calculated.  The appellant should then be notified of the combined ratings to be assigned.

2.  Thereafter, to the extent the benefit at issue is not granted, a supplemental statement of the case should be issued and appellant should be afforded a reasonable opportunity to respond thereto.  Thereafter, the issue should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome as to this issue by the action taken herein.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


